Title: Mathew Robinson Jr. to John Adams, 17 Mar. 1786
From: Robinson, Mathew, Jr.
To: Adams, John


          
            
              Sir
            
            

              Horton near Hythe Kent

              18thMarch 1786.
            
          

          I am much honor’d with your letter of 2d March and have read with great pleasure the favorable circumstances contain’d
            in it respecting the English.
          Nothing but a fatal infatuation somewhere can in all appearance
            prevent the reception of the plan mention’d by you for a mutual commerce between England
            and America. It seems a likely means to delay and defer a little longer our evil day. I
            am also perswaded that it would be most acceptable to our people and nation; the
            generality of whom appear to me perfectly disposed to consider the Americans as brethren
            and countrymen; that is to say, as one part of that great body of English, Irish,
            Scotch, West-Indians or however they may in their different situations be called; who
            form our intire, national family: They would be pleas’d to see them here, as
            Merchants or as resident and united in our common franchises. It would be their true and
            great interest and there seems no reason to doubt; but they are sensible of it: The
            former violences and present impediments assuredly have not arisen from them; but I must
            repeat, that we are only as a flock of Sheep in our country. Our political
            mischiefs fall first and heaviest upon us at home; who are nearest to the consequences,
            pay the expence and bear the burthens of them: Where is then the wonder; if
            that we cannot prevent their effects from others, when we are unable to do it
            from ourselves? If these most salutary and desirable measures therefore do not take
            place or if any contrary proceedings obtain; it is not owing to the body of our people;
            but the cause or causes must be looked for elsewhere: If there is any pique or prejudice
            respecting the Americans; it exists in some other quarter. I dont however know; how far
            I am at liberty to speak more minutely on this subject; but it is perhaps impossible
            rightly to explain or understand our national state without distinguishing between the
            people and the government or governors of England: This seems the only means to clear up
            the apparent contradictions between our interest or inclinations and our conduct. I do
            myself perhaps believe; that we are concerning the American commerce, as well as in
            other respects running the direct road of our ruin.
          There is likewise in our Merchants from an opinion of their
            immediate, personal advantage and in some others induced by their authority or by their
            own situation certainly a predilection towards a confin’d system of commerce; whether
            with regard to America or our West-Indian Islands or in any other case; where it can be
            got into exclusive hands; but you will best judge if the discourse of those may be
            tinctured by such means, whom you mention to have conversed with. I am for my own part
            in the belief; that mankind will one day or other arrive to a great degree of perfection
            in political government; although hardly during your time and mine: I assure
              you however; that I do not conceive; that this will proceed from the
            prevalence of public spirit, but from our becoming in general more enlighten’d and
            informed concerning our private interest; which will then be better understood to
            coincide with that of the Public, a part of learning towards which we seem as yet to
            have made very little progress.
          Respecting the time of American independence; it has very long and
            many years before the late war been my settled opinion; that our debt always increaing
            and never in any correspondent degree diminishing must a little sooner or later and in
            some shape or other unavoidably prove our ruin. It was in fact the want of money; which
            set our ministers on the fatal measure of taxing America; but had our rulers not been so
            hasty and our dissolution come by some other means; your provinces would in that case
            have probably fallen off like ripe fruit from the parent stock without a civil war and
            without a debt; which circumstance may now perhaps happen to some other of our
            dependences. This used to be my humble conception concerning the likely and convenient
            æra of your infranchisement; but you will laugh; if I tell you how I came by the
            expression of a century too soon; which is not mention’d
            in the pamphlet, as immediately my own. I had heard it reported in company (although I
            dont exactly recollect where or when; but I think during your stay in Holland) that you
            had used such a saying. It is now evident; how idle the story was; but I did not then
            know the falsehood of it and it was what I refer’d to in my own thoughts.
          I have already detain’d you with a very long letter; but the spirit
            nevertheless moves me with your leave to babble a little about American Politics; I mean
            according to my present opinions and information. If I had the honor to be an American,
            I should be exceedingly desirous of a trade, an importation and exportation totally free
            to and from the whole world without Customs or Custom- House Officers and without any
            preference or difference between one nation and another. I should think this the means
            to have the greatest number of purchasers come to buy our own produce and the greatest
            variety of foreign merchandise offer’d for our money. I dont know; that I should be very
            greedy after a great, immediate navigation; I dont mean, that I might not
            wish it; but I would not endeavour to force it by prohibitions on others or bounties to
            ourselves: Liberty, property, harbours and an extensive coast will infallibly bring it
            in its due time and it is perhaps not best; that it should be hastened before or until
            other matters are prepared; if we could comprehend the whole combination of the case.
            Nature well knows how to proceed by due degrees; if she is neither press’d on one hand
            nor impeded on the other. The inhabitants of an Island run at every step into the sea;
            but the Americans are at present surely called towards their immense, unpeopled and
            unoccupied continent—I would defend my country by a general, voluntary Militia under
            their own Officers, like that lately in Ireland, but without a formal uniform or any
            expensive establishment: They might be better prepar’d on any particular occasion. It is
            not likely that many nations would in such a situation desire to disturb or quarrel with
            you. How do the petty States of Barbary with only a few frigates impose tribute on all
            the most rich and most powerful, whether Military or Maritime Nations of Europe; by
            having themselves no Merchant Vessels or distant dominions to defend?—No consideration
            should induce me to meddle in European Politic’s or squabbles. Our Princes and Courts
            cannot sleep in their beds for contriving means to murder mankind; they do not know why
            or wherefore; although they may perhaps be better disposed to rest in peace; now that
            England has no more money left, with which to set them together by the ears and to pay
            both parties by turns.—You might in all appearance enjoy by these means peace, plenty
            and happiness and what have men to desire more? Riches and all their consequences would
            certainly come in their season and when you were arrived at a proper period to receive
            them. No age or stage of a nation is commonly more honor’d in history and by posterity,
            than its virtuous beginnings. It is perhaps as unfit for a State suddenly to start into
            maturity; as it would be for an human creature; if he was immediately born into manhood
            without being previously trained and educated to that condition—A debt however (one of
            the worst among national Evils) may perhaps stand in the way of such fine fancies; If
            any part of which is owing to those who personally stood in the gap and saved by
            Military services their country in the moment of distress; they certainly ought to be
            most fully satisfied; though all the rest of America were forced to go barefoot for the
            doing of it; but for states and governments, whose motives may have been more
            problematical or equivocal and who would perhaps have bought the event at a much higher
            price without hopes of return, they stand on different ground: They should be paid; if
            it is practicable, but who can perform impossibilities? They may and ought to wait
            contented; until time shall introduce a greater plenty of gold and silver and more means
            of payment. I dont know whether these things may at first sight seem a loose, national
            morality: They are nevertheless not so meant: There is however now no room for that
            discussion; but they are founded on the welfare of the whole and the great principle of
            the Public Good. These are at least some sentiments of an ignorant Englishman concerning
            the trade and state of America not offer’d (I assure you) for the consideration of one;
            who knows so much better the subject, but thrown out meerly for your and (let me add)
            his own amusement.
          I most earnestly desire in the mean time and nevertheless the very
            nearest connection and communion between our two countries whether in Politics, in
            foreign trade and navigation or in domestic privileges, rights and franchises; Who have
            the honor to be with great respect / Sir, / Your Most Obedient / and Humble Servant


          
            
              M. Robinson jn.
            
          
          
            P.S. I intend to trouble you with no more such long letters, but
              you may suppose a mischance of some sort or other to have happened; if you do not
              receive from me some answer to any favor of yours. My neighbour Mr. Partridge is going to London; who some times assists me,
              either as a steward or an Amanuensis and whom I shall make the bearer of this.
          
        